CRIMINAL APPEALS

     CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL IN COURT OF APPEALS
                                                               FILED IN
                         TRIAL COURT N0:13-1992-CR-B     4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
THE STATE OF TEXAS                                                   02/20/2015 8:16:13
                                                         IN THE 25rn DISTRICT    COURT  AM
                                                                        KEITH E. HOTTLE
vs                                                                            Clerk

ANTHONY ALEX DELEON                                      OF GUADALUPE COUNTY, TX

The records of my office show that:

       1. Has counsel for defendant filed a motion for new trial: yes_x, date 02-11-15 no __
       2. The date the Notice of Appeal was filed FEBRUARY llTH, 2015.
       3. The defendant named above was convicted of
           POSSESSION OF A CONTROLLED SUBSTANCE WITH INTENT TO
           DELIVER PG1>=4G<200G
       4. The Honorable DAN BECK presided at the trial
       5. The State was represented by: HEATHER HOLLUB, HEATHER HINES
           at the trial. The State is represented by HEATHER HINES , 211 W. Court, Ste.260,
          Seguin, TX 78155; phone (830)303-1922; Bar I.D. #24049972.
       6. Defendant was represented by MARK JANSSEN at the trial.
          Defendant is represented by GREGORY SHERWOOD
          Address P. 0. BOX 200613, AUSTIN, TEXAS 78720.
          Phone #(512) 484-9029, State Bar# 18254600
       7. Defendant's Counsel on appeal: Retained             Appointed X         Pro Se_
       8. The Trial was before the Court: Without a Jury __ ; A Jury on both guilt and
           Punishment -    X ; A Jury on punishment only
                            -
                                                                     ; A Jury on Guilt only_.
                                                                     TH
        9. The sentence was imposed/suspended on JANUARY 28 , 2015 for (length of
          time) 35 YEARS IN TDCJ-ID; Repeater/Habitual (circle one if appropriate)
       10. Defendant is in Jail _K_;            Free on Bond of$ _ _ _ _ __
       11. The name and address of the court reporter who reported the evidence is:
            PATRICIA WAGNER: P. 0. BOX 1051, COLUMBUS, TEXAS 78934
       12. If two or more cases were tried together, the other cases that have been or may be
            Appealed are: (docket number & defendant's name) -----"-'N"--=/A-=--------
                                N/A

WITNESS MY HAND this the 20H day of FEBRUARY, 2015.


Court Reporter

KEITH E. HOTTLE, CLERK
By                  Deputy




                                                                                                I\
(                                                                                                                                                   fi!m                  E

                                                                                                                                                    F~~ 1'1 \2b15
                                                                                                                                                          1
!'·~
-~



                                                                                                                                                      DEBRA CROW
                                                                                                                                                                                            f
                                                                                                                                         Clerk, Dist. Court, Guadalupe o. Tx.
                                                                                                                                                                                           i




         ------                          - - ------·--·-·-··--··-------·-------·--------·--·                                                   .   -·--·-·           --····----·····-·




   ·
----
    -·- - - - · -·- -· -·-·-·-· -· · · . ---·-·-·----------·· . . ·- - - - - - - - - - -                            ---------
                                                                                                                                                   . ·- · · ·- . - · ·- · - · · -· · · . · -· I
                                                                                                                                                                                           .

   -~--·:~---~-·····~-·~·~--~·- _--
                                 . -_.:~ . -· ·_-_---=--
                                                      . . ~=-~~.~-=~~~.:~. _-·_:_·~=~-~~- -·. :~=---·-·~~~:==~~·--                -                --                                      1
       . --· _:._~·._ ·_ -·_-··--=-~=·-~---··_·__--_ ·-·~---~--~-~-----·-_--_·-· ·_····-_f~_:T_:_;;_.~-~~_/;;_. ~;~_>··_·_·--~--_··---_··-_--··_-·····_--__··_·...._---=== ----6--~---.l   I
                                                                       FILED
                       0                                              lf:1JftM
                                                                    FEB 11 20~
                      CAUSE NO. CR-13-1992-C-R-B                        DEBRA CROW
                                                           Clef1(. Dist. Court, Guadalupe Co. TJt.
THE STATE OF TEXAS                  *        IN THE 25TH JUDICIAL
vs.                                 *        DISTRICT COURT OF

ANTHONY DELEON                      *        GUADALUPE COUNTY,TEXAS

                            NOTICE OF APPEAL
TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW the Defendant, ANTHONY DELEON, by and through his
Attorney of Record, Mark Janssen, and gives this his Notice of
Appeal to the Court of Appeals on this the 11th day of February,

2015.


                                        Respectfully submitted,




                                        Mark Janssen'                                                . ff
                                                                                                     !

                                        Attorney at Law                                                  f
                                        110 East San Antonio                                             t
                                                                                                         !
                                        San Marcos, Texas 78666
                                        (512) 396-0066
                                        (512) 396-0075 FAX                                               I
                                        Bar No. 10571950
                         CERTIFICATE OF SERVICE
                                                                                                         i
        I hereby certify that a true and correct copy of the foregoing

instrument was delivered in accordance with the Texas Rules of

Procedure to the Office of the District Attorney of Guadalupe

County, Texas on this the 11th day of February, 2015.




                                                                                                         l
                                               CAUSENO.            \ 3 \9'1J....Q.CR .Y)
                                                                  --------
  STATE OF TEXAS                                          §               l~llE DISTRICT COURT                         p_:3 1 ~      lfw•;~
                                                          §
  vs.                                                     §             ~.:J                         !J.. B"V' CHO '
                                                                          _ _ _ JUDICIAL DISTRI~ Di&. Co:JfL 'Guad::i 1_ 3 co. 1:..
                                                          §
                                                          §                GUADALUPE COUNTY, TEXAS

            TRIAL couars CERTiftCATION OF DEFENDANT'S RIGHT OF APPEAL.
  I. J~ of the trial court, certify this criminal case:
"'J..\~     is not a plea-bargain case, and the defendant has the right of appeal.
 fci7       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial
            and not withdrawn or waived, and the defendant has the right of appeal.
  c         is a plea-bargain case, but the trial court has given pennission to appeal, and the defendant has
            the right of appeal.
            is a plea-     · case, and the defendant has NO right of appeal.
                defi       has aived the right of appeal.
                                                                  !3 FJh.,.'J, ,;zor